FILED
                             NOT FOR PUBLICATION                             JUN 13 2013

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 12-10046

                Plaintiff - Appellee,              D.C. No. 4:03-cr-00658-CKJ

  v.
                                                   MEMORANDUM *
PEDRO ENRIQUE MEDRANO-CRUZ,

                Defendant - Appellant.



                      Appeal from the United States District Court
                               for the District of Arizona
                    J. Michael Seabright, District Judge, Presiding **

                              Submitted June 10, 2013 ***

Before:         HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Pedro Enrique Medrano-Cruz appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
              The Honorable J. Michael Seabright, United States District Judge for
the District of Hawaii, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Medrano-Cruz’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Medrano-Cruz the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

         Medrano-Cruz has waived his right to appeal the sentence imposed upon

revocation of supervised release. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the

validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                           2                                     12-10046